Exhibit 10.1

AMENDMENT NO. 1 TO DEPOSIT ESCROW AGREEMENT


THIS AMENDMENT NO. 1 TO DEPOSIT ESCROW AGREEMENT (this “Amendment”) is dated as
of December 29, 2008 by and among THE BANK OF NEW YORK MELLON, a New York
Banking Corporation, as escrow agent (“Escrow Agent”), HEALTH SYSTEMS SOLUTIONS,
INC., a Nevada corporation (“HSS”), and EMAGEON INC., a Delaware corporation
(“Emageon”, and together with HSS the “Depositors”, and each individually a
“Depositor”). All capitalized terms used and not otherwise defined herein have
the meanings ascribed to them in the Escrow Agreement (as defined below)


RECITALS:


WHEREAS, Escrow Agent and the Depositors are party to that certain Deposit
Escrow Agreement dated as of October 21, 2008 (the “Escrow Agreement”);


WHEREAS, the parties hereto desire to increase the amount deposited under the
Escrow Agreement from $5,000,000 to $9,000,000 and to amend the distribution
instructions for the aggregate Escrow Property as provided in this Amendment and
as contemplated by Amendment No. 1 to the Merger Agreement; and


WHEREAS, accordingly, the parties desire to amend the Escrow Agreement in the
manner more particularly described below.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties have agreed to amend the Escrow Agreement as follows:


Section 1.              Amendments to Escrow Agreement.  The Escrow Agreement is
hereby amended as follows:


(a)           Section 1 of the Escrow Agreement is hereby amended by replacing
the reference in such Section to “$5,000,000” with “$9,000,000”.
 
(b)           Section 3 of the Escrow Agreement is hereby amended by deleting
the text of such Section in its entirety and replacing it with the following:
 
“Escrow Agent is directed to hold and distribute the Escrow Property in the
following manner:
 
HSS and Emageon hereby agree that Emageon shall be entitled to the entire amount
of the Escrow Property, including any interest or investment proceeds thereof,
in the event that the closing under that certain agreement and plan of merger by
and among HSS, HSS Acquisition Corp. and Emageon, dated as of October 13, 2008,
as amended by Amendment No. 1 thereto dated as of December 29, 2008, a copy of
which is attached hereto as Exhibit A, (the “Merger Agreement”) does not occur
by the close of business on February 11, 2009 for any reason other than as a
result of (i) the termination of the Merger Agreement by either HSS or Emageon
pursuant to Section 7.2(c) thereof or (ii) termination of the Merger Agreement
by HSS pursuant to Section 7.3(a) thereof.  HSS and Emageon hereby instruct the
Escrow Agent to release the entire amount of the Escrow Property (including
interest and investment proceeds) to Emageon (or otherwise as Emageon shall
direct in writing) on February 12, 2009, unless HSS shall have provided written
evidence to Escrow Agent on or before such date that the Merger Agreement has
been terminated under the limited circumstance described in the immediately
preceding sentence (a “Triggering Termination”), in which case the Default
Release Instructions (as defined below) shall apply.
 
 
 

--------------------------------------------------------------------------------

 
 
In the event the Escrow Agent receives timely written notice of a Triggering
Termination, Escrow Agent shall disburse the Escrow Property only in accordance
with (i) a written instrument delivered to the Escrow Agent that is executed by
both Depositors and that instructs the Escrow Agent as to the disbursement of
the Escrow Property, or (ii) an order of a court of competent jurisdiction, a
copy of which is delivered to the Escrow Agent by either of the Depositors, that
instructs the Escrow Agent as to the disbursement of the Escrow Property (the
actions described in clause (i) and (ii) being, the “Default Release
Instructions”).
 
Section 2.              Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the Laws of the State of New York, without giving
effect to any applicable principles of conflict of laws that would cause the
Laws of another State to otherwise govern this Amendment .


Section 3.              No Other Amendments.  Except as set forth herein, the
terms and provisions of the Escrow Agreement shall remain in full force and
effect.  On or after the date of this Amendment, each reference in the Escrow
Agreement to “this Escrow Agreement,” “hereunder,” “hereof,” “herein” or words
of like import referring to the Escrow Agreement shall mean and be a reference
to the Escrow Agreement as amended by this Amendment, and this Amendment shall
be deemed to be a part of the Escrow Agreement.


Section 4.              Counterparts.  This Amendment may be executed and
delivered (including by facsimile transmission) in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.


[Signature Page Follows]
 

--------------------------------------------------------------------------------


 
[Signature Page to Amendment No. 1 to Deposit Escrow Agreement]
 
IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed
by a duly authorized officer as of the day and year first written above.
 
HEALTH SYSTEMS SOLUTIONS, INC.
 
EMAGEON INC.
                 
By:
/s/ Stan Vashovsky   /s/ Charles A. Jett, Jr.  
Name:
Stan Vashovsky
  Name:
Charles A. Jett, Jr.
 
Title:
Chief Executive Officer
  Title:
Chief Executive Officer




 
THE BANK OF NEW YORK MELLON, as Escrow Agent
     
By:
/s/ Thomas Hacker    
Name:
Thomas Hacker
   
Title:
Vice President


